Citation Nr: 1707548	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  02-17 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, secondary to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, secondary to Agent Orange exposure.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel








INTRODUCTION

The Veteran served on active duty from March 1971 to February 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2001 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board issued a decision denying this appeal in February 2006.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand (JMR).  An Order of the Court dated the same month granted the motion, vacated the Board's February 2006 denial of the claim, and remanded the case to the Board.  This matter was thereafter remanded by the Board in February 2010, December 2012, and June 2013 for further development.  In a December 2013 decision, the Board again denied the Veteran's appeal.  The Veteran again appealed the Board's denial to the Court.  In November 2014, counsel for the Veteran and the Secretary of VA filed a JMR.  An Order of the Court dated the same month granted the motion, thereby vacating the Board's December 2013 denial of the claim, and remanding the case to the Board.  Subsequently, the Board remanded this case again in March 2015 for further evidentiary development.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran was exposed to herbicidal agents while serving on temporary duty in Thailand.

2.  His coronary artery disease is presumed to be related to this exposure.





CONCLUSION OF LAW

The criteria for service connection for coronary artery disease are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for CAD due to Agent Orange exposure while stationed in Thailand at U-Tapao Airbase.  For the following reasons, the Board finds service connection is warranted.

CAD is listed among the conditions presumed to be service connected in veterans that have been exposed to certain herbicidal agents.  Veterans who served in Vietnam are presumed to have been exposed to these certain herbicidal agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(1),(2), (f); 38 C.F.R. §§  3.307(a)(6)(iii), 3.309(e).

VA has also determined that consideration should be given to claimants whose duties placed them on or near the perimeters of Thailand military bases.  There was sporadic use of commercial herbicides within the fenced perimeters of several bases in Thailand, including U-Tapao Airbase in Thailand during the Vietnam era, which includes the Veteran's service there from October 1971 to February 1973.  Resultantly, if the claimant's MOS or unit is one that regularly had contact with the perimeter, then that claimant was more likely exposed to commercial herbicides.  Generally, if the claimant served at one of these air bases as a security policeman, a security patrol dog handler, or a member of a security police squadron, then herbicide exposure is conceded.  See M21-1MR, Part IV.ii.2.C.10.q.

A review of the record reveals that the Veteran served at U-Tapao Airbase in Thailand, as an inventory management specialist, during a period known to be associated with herbicide exposure.  Although the Veteran did not serve as a security policeman, a patrol dog handler, or a member of the security police squadron, he has asserted that he indeed ventured to the perimeter of the base.  Given that the Veteran served at this base for two years and there is no reason to doubt the credibility of his lay assertions, the evidence is in relative equipoise that he ventured toward the perimeter of the base during his time there and, as such, was exposed to Agent Orange.  Moreover, the record clearly demonstrates that the Veteran has been diagnosed with CAD.  Accordingly, as he is now presumed to have been exposed to herbicides, his CAD is presumed to be service-connected.


ORDER

Service connection for CAD is granted.


REMAND

The Veteran contends that he is entitled to service connection for hypertension, secondary to exposure to Agent Orange.  For the following reasons, the Board finds a remand necessary for further evidentiary development.

As determined above, the Veteran is presumed to have been exposed to herbicides in service during the Vietnam War Era.  Current VA regulations do not provide hypertension as a presumptive disability associated with herbicide exposure.  However, the National Academy of Sciences (NAS), in 2006 and 2008 updates, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32, 540, 32, 549 (June 8, 2010); 75 Fed. Reg. 81, 332, 81, 333 (December 27, 2010).  As there is evidence indicating that there may be an association between hypertension and herbicide exposure, a VA opinion much be obtained.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with a VA medical examiner to obtain as opinion as to the etiology of the Veteran's hypertension, including presumed herbicide exposure.

After reviewing the claims file, the examiner is asked to:

(a) Indicate the likely onset of the Veteran's hypertension, and

(b) Provide an opinion addressing whether it is as least as likely as not (50 percent probability or greater) that the Veteran's hypertension was due to his period of active service, specifically to include his presumed in-service herbicide exposure. 

In providing the above opinion, the examiner should consider the NAS 2006 and 2008 updates which concluded that there was "limited or suggestive evidence of an association between hypertension and herbicide exposure.  See 75 Fed. Red. 32, 540, 32, 549 (June 8, 2010); 75 Fed. Reg. 81, 332, 81, 333 (December 27, 2010). 

(c) Provide an opinion addressing whether it is as least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused by or aggravated by his CAD.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


